Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00484-CR

                                       Robert URRABAZO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CR7309
                             Honorable Jennifer Pena, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 30, 2020

APPEAL DISMISSED

           On September 25, 2020 appellant Robert Urrabazo filed a notice of appeal. When the

clerk’s record was filed on September 30, 2020, it contained a trial court’s certification stating that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). The clerk’s record also contained the written plea bargain, established that the

punishment assessed by the trial court did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant, and supported the trial court’s certification that the

underlying case is a plea-bargain case. See id.
                                                                                      04-20-00484-CR


       Texas Rule of Appellate Procedure 25.2(d) provides, “The appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. R. 25.2(d). On October 19, 2020, we ordered that this appeal would be dismissed pursuant to

rule 25.2(d) unless an amended trial court certification showing that appellant has the right to

appeal was made part of the appellate record by November 18, 2020. See id. R. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d

174 (Tex. App.—San Antonio 2003, no pet.). On October 22, 2020, appellant’s appointed

appellate counsel filed a written response, stating he has reviewed the record and concedes this

appeal must be dismissed because this is a plea-bargain case and Urrabazo does not have a right

to appeal. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-